t c summary opinion united_states tax_court manuel r chavez petitioner v commissioner of internal revenue respondent docket no 20682-04s filed date manuel r chavez pro_se daniel price for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on a petition for judicial review of a notice_of_deficiency respondent determined a dollar_figure deficiency for petitioner’s taxable_year the issues for decision are whether petitioner is entitled to the following two dependency_exemption deductions head_of_household filing_status a child_tax_credit and the earned_income_credit background some of the facts have been stipulated by the parties the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in el paso texas petitioner lived with his mother juana martinez in petitioner’s sister patricia chavez and her two daughters rjm and cgm also resided with petitioner’s mother petitioner’s mother was listed as the responsible_party on the lease and all household bills during petitioner’s sister received state_aid including food stamps for herself and rjm and cgm rjm and cgm did not receive any support from their father 2the court will refer to the minor children by their initials petitioner worked for the department of defense and received wages totaling dollar_figure in on his form 1040a u s individual_income_tax_return which was prepared by h_r block petitioner listed rjm and cgm his nieces as dependents petitioner filed his federal tax_return as head_of_household and claimed a standard_deduction in the amount of dollar_figure petitioner claimed three exemptions one for himself and dependency_exemptions for rjm and cgm totaling dollar_figure petitioner also claimed an earned_income_credit in the amount of dollar_figure and a child_tax_credit in the amount of dollar_figure according to petitioner and h_r block’s calculations petitioner was entitled to a dollar_figure refund the notice_of_deficiency was sent to petitioner on date in the notice_of_deficiency respondent disallowed the dependency_exemptions for petitioner’s nieces changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly disallowed the child_tax_credit and disallowed the earned_income_credit as a result respondent determined a deficiency of dollar_figure petitioner timely petitioned this court and a trial was held on date in el paso texas 3the standard_deduction for single or married_filing_separately for the taxable_year was dollar_figure discussion deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of any deductions or credits claimed sec_6001 503_us_79 sec_1_6001-1 income_tax regs as a general_rule the commissioner’s determination of a taxpayer’s liability in the notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioner did not comply with the substantiation requirements and failed to introduce credible_evidence at trial accordingly the burden remains on petitioner i dependency_exemption deductions sec_151 allows a taxpayer to deduct a personal_exemption as well as dependency_exemptions for the taxpayer’s dependents see sec_151 c sec_152 defines dependent in pertinent part to include a son or daughter of a brother or sister of the taxpayer sec_152 the claimed individuals rjm and cgm satisfy the definitional requirement of dependent within the meaning of sec_152 because they are the daughters of petitioner’s sister to qualify as a dependent under sec_152 the individual must have received over half of his or her support for the taxable_year from the taxpayer for this purpose support is defined as including food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs sec_1_152-1 income_tax regs further provides for purposes of determining whether or not an individual received for a given calendar_year over half of his support from the taxpayer there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources including support which the individual himself supplied in other words the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided over half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 thus a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra petitioner petitioner’s sister and petitioner’s nieces all lived with petitioner’s mother in petitioner testified that he was responsible for paying the rent and all household bills even though the lease and bills were in his mother’s name petitioner explained that he gave his mother cash so that she could pay the rent and bills however petitioner did not present any evidence regarding the dollar amount of money he contributed to the household rjm and cgm received state_aid which included food stamps during with respect to amounts petitioner provided for rjm and cgm’s support petitioner testified that he gave his sister cash on a regular basis specifically petitioner testified that he gave his sister at least dollar_figure per month and that if his financial situation permitted he contributed up to dollar_figure or dollar_figure a month petitioner did not present any independent evidence to corroborate his testimony the court finds petitioner’s testimony to be credible as to the fact that he provided some support for his nieces and contributed towards household bills however the record is devoid of any reference to the dollar amount of total support that rjm and cgm received in state_aid and the dollar amount of support that petitioner provided for his nieces thus petitioner has failed to provide the court with any evidence establishing the total amount of support that his nieces received or that he provided over half of his nieces’ support during the tax_year accordingly the court is constrained to conclude that petitioner is not entitled to dependency_exemptions for his nieces ii head_of_household filing_status sec_1 imposes a special tax_rate on an individual filing his federal tax_return as head_of_household sec_2 defines a head_of_household as an individual taxpayer who is unmarried at the close of the taxable_year and maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 and ii this court has already concluded that petitioner is not entitled to dependency_exemptions under sec_151 for rjm and cgm accordingly a fortiori petitioner is not entitled to head_of_household filing_status iii child tax_credits sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer as relevant to these particular facts a qualifying_child means among other things an individual with respect to whom the taxpayer is allowed a deduction under sec_151 sec_24 this court has already concluded that petitioner is not entitled to dependency_exemptions under sec_151 for rjm and cgm accordingly rjm and cgm do not fit within the meaning of qualifying_child as defined by sec_24 the court concludes that petitioner is not entitled to a child_tax_credit for his nieces iv earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed through a phaseout and sec_32 prescribes different percentages and amounts used to calculate the credit the limitation amount is based on the amount of the taxpayer’s earned_income and whether the taxpayer has no children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a child the taxpayer must establish that the child satisfies a relationship_test a residency test and an age_test sec_32 in order for a niece to meet the relationship requirement under sec_32 the taxpayer must show that he cared for the niece as his own child sec_32 petitioner has not claimed or offered any evidence to show that he cared for rjm and cgm as if they were his own daughters although petitioner did provide financial support for his nieces that fact is insufficient to show that he cared for his nieces as his own children for see mares v commissioner tcmemo_2001_216 although petitioner is not eligible to claim an earned_income_credit under sec_32 for one or more qualifying children he may be an eligible_individual under sec_32 for a taxpayer is eligible under this subsection only if his adjusted_gross_income was less than dollar_figure revproc_2002_70 2002_2_cb_845 petitioner’s adjusted_gross_income for was dollar_figure accordingly petitioner is not eligible for an earned_income_credit the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
